In a negligence action to recover damages for personal injuries, plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Kings County, entered June 21, 1965, upon a jury verdict in his favor in the amount of $500. Jucfirmeni reversed, on the law and the faets, and new trial granted, with *788costs to abide the event, unless, within 20 days after entry of the order hereon, defendant shall serve arid file a written stipulation consenting to increase to $1,500 the amount of the verdict in plaintiff’s favor and to the entry of an amended judgment accordingly, in which event the judgment, as so increased and amended, is affirmed, with costs to appellant. In our opinion, the award was inadequate to the extent indicated.
Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.